Name: Commission Regulation (EC) No 148/2004 of 28 January 2004 determining the extent to which applications submitted in January 2004 for import licences for the tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary can be accepted
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32004R0148Commission Regulation (EC) No 148/2004 of 28 January 2004 determining the extent to which applications submitted in January 2004 for import licences for the tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary can be accepted Official Journal L 024 , 29/01/2004 P. 0044 - 0045Commission Regulation (EC) No 148/2004of 28 January 2004determining the extent to which applications submitted in January 2004 for import licences for the tariff quotas for beef and veal provided for in Regulation (EC) No 1279/98 for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1),Having regard to Commission Regulation (EC) No 1279/98(2) laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Decisions 2003/286/EC, 2003/298/EC, 2003/299/EC, 2003/18/EC, 2003/263/EC and 2003/285/EC for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary, and in particular Article 4(4) thereof,Having regard to Commission Regulation (EC) No 2340/2003 of 29 December 2003 derogating, for the year 2004, from Regulation (EC) No 1279/98 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Decisions 2003/286/EC, 2003/298/EC, 2003/299/EC, 2003/18/EC, 2003/263/EC and 2003/285/EC for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary(3), and in particular Article 1(2) thereof,Whereas:(1) Articles 1 and 2 of Regulation (EC) No 1279/98 set the quantities of beef and veal products originating in Poland, Hungary, the Czech Republic, Slovakia, Romania and Bulgaria which may be imported on special terms for the period 1 January to 30 June 2004. By way of derogation from the first paragraph of Article 2 of Regulation (EC) No 1279/98, for the year 2004, Article 1 of Regulation (EC) No 2340/2003 derogating, for the year 2004, from Regulation (EC) No 1279/98 split those quantities into two periods, the first of which runs from 1 January to 30 April 2004.(2) The quantities of beef and veal products originating in Hungary, the Czech Republic, Slovakia, Romania and Bulgaria for which import licence applications have been submitted are such that the applications can be accepted in full.(3) The quantities of beef and veal products originating in Poland for which licence applications have been submitted exceed those available and must be reduced proportionately under Article 4(4) of Regulation (EC) No 1279/98.(4) The licence applications submitted for the period 1 January to 30 April 2004 for beef and veal products originating in Bulgaria and Romania relate to less than the quantities available. For each quota concerned the quantity available for the period 1 May to 30 June 2004 should therefore be determined, in accordance with the second subparagraph of Article 1(2) of Regulation (EC) No 2340/2003, in the light of the quantities remaining available from the previous period,HAS ADOPTED THIS REGULATION:Article 1Each import licence application submitted in the period 1 January to 30 April 2004 in connection with the quotas referred to in Regulation (EC) No 1279/98 shall be granted for up to the following quantities:(a) 100 % of the quantities requested of products falling within CN codes 0201 and 0202 originating in Slovakia, the Czech Republic, Romania, Bulgaria or Hungary;(b) 100 % of the quantities requested of products falling within CN code 1602 50 originating in Romania;(c) 0,45080 % of the quantities requested of products falling within CN codes 0201 and 0202 originating in Poland.Article 2The quantities for which import licences may be submitted for the period 1 May to 30 June 2004 under the beef and veal tariff quotas provided for in Regulation (EC) No 1279/98 as regards products originating in Bulgaria or Romania shall be as follows:- Bulgaria:>TABLE>- Romania:>TABLE>Article 3This Regulation shall enter into force on 29 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 January 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 176, 20.6.1998, p. 12. Regulation as last amended by Regulation (EC) No 1144/2003 (OJ L 160, 28.06.2003, p. 44).(3) OJ L 346, 31.12.2003, p. 31.